Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Status of Claims 
	Claims 1-12 are pending. 
Claims 1-12 have been examined. 
 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1. There is no antecedent basis for “the pressure” in lines 11-12.



 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective fiLing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-12 are are rejected under 35 U.S.C. 103 as being unpatentable over by Nguyen et al. US PG PUB 2018/0149008  (Nguyen) in view of Gomaa et al. US PG PUB 2016/0177693 (Gomaa).

Note: Careful attention has been paid to those Limitations reciting active or positive method steps, and those Limitations that are functional, i.e. results of the method steps. This claim set recites a functional Limitation for almost every active or positive method step. For each such Limitation the reference covers the Limitation when the method step is performed with the same materials because then the functional language would occur naturally. 
The Limitations deemed functional shall be preceded by the bold letters FL which shall mean that that Limitation would happen naturally as a result of the same method step using the same claimed materials if any would be present.

Claim 1:
Nguyen teaches:
A method for creating branch fractures in an oil well, comprising: [0019] teaches methods for creating branch fracture; also see [0024];
(1) creating a main fracture in the oil well; [0025]; first main fracture; 
(2) injecting a first pad fluid comprising a first absorbent resin to a first position of the main fracture; [0034] teaches injecting expandable (first absorbent resin) into the wellbore into the first fracture; Nguyen teaches at [0035] the expansion size of the expandable particulates, the size and shape of the degradable particulates,
and injecting a second pad fluid comprising a second absorbent resin to a second position of the main fracture; this limitation is anticipated in two ways: when the first treatment fluid of Nguyen carries expandable and degradable particulates, some particles will deposit and block early in the fracture, others of a different size, or the fracture has a different size will naturally travel farther into the fracture; thus there are second absorbent resins in a second portion of the main fracture; also [0037] teaches to repeat the process of introducing the treatment fluid, forming the seal, diverting the treatment fluid to create a third branch fracture; Nguyen teaches at [0035] the expansion size of the expandable particulates, the size and shape of the degradable particulates;
FL:there are no specific method steps to otherwise produce this Limitation than that already claimed: and a distance between the second position and an opening of the main fracture is smaller than a distance between the first position and the opening of the main fracture; 
FL (3) after the second absorbent resin absorbs water and expands to form a first plugging layer at the second position, 
injecting a third pad fluid free of absorbent resin to the main fracture FL to build up a pressure at the first plugging layer; [0036] The fluidic seal of the first propped branch fracture 
FL, this would happen naturally during any fracturing technique: exerting the pressure to two sides of the main fracture to form a first branch fracture at the second position; and 
(4) increasing an injection pressure of the third pad fluid to FL break the first plugging layer to generate a fragment; [0037] where the treatment fluid being introduced above the fracture gradient creates or enhances a second branch fracture; 
FL carrying the fragment through the third pad fluid to the first position to allow the fragment to be bridged to the first absorbent resin to form a second plugging layer; 
injecting the third pad fluid to the main fracture to build up a pressure at the second plugging layer; this limitation is anticipated in two ways: first: the treatment fluid of Nguyen in [0036] meets the limitation of “third pad fluid” and when the pressure is increased the limitation is met; also [0037] teaches to repeat the process of introducing the treatment fluid, forming the seal, diverting the treatment fluid to create a third branch fracture;
FL and exerting the pressure to two sides of the main fracture to form a second branch fracture at the first position.  
Nguyen also teaches:
[0035] the size and shape of the first main fracture, the location of the branch fracture, the size and shape of the expandable particulates, the expansion size of the expandable particulates, the size and shape of the degradable particulates, and the like, and any combination thereof. Nguyen teaches varying and different expandable particulates may be 
wherein a water absorption rate of the second absorbent resin is larger than that of the first absorbent resin. 
However, the prior art also teaches this more clearly:
Gomaa teaches absorbent particles as diverters where particles having increased swelling time can be desirable used to increase the surface area of a fracture at a distance from the wellbore because the particles can be placed at a different distance than other particles [0019]. Superabsorbent polymer is taught in [0026].  Different Superabsorbent polymers are taught, [0027]. “A combination of different polymers can be used”. [0072] teaches Applicant’s dual particle placement and result as follows: “Before substantial swelling of the polymer particles, the majority of the diverter fluid can enter into the high permeability or non-damaged zone and form a temporary "plug" or "viscous pill" while the lower permeability zone has little invasion. For example, the polymer particles can bridge fractures having widths smaller than the swelled particle size, thereby causing the particles to form the temporary plug and initiate an increase in the net pressure within the fracture. As the particles continue to swell, the viscous pill causes a further pressure increase and the breakdown pressure of another portion of the formation can be exceeded. When the breakdown pressure is exceeded, a new fracture begins to propagate and extend into the reservoir, increasing the fracture complexity. The fluid can also be diverted to a lower permeability portion of the formation as a result of the pressure increase, and further propagate existing fractures. Particles that swell more slowly are more capable of being spread deep into subterranean formations.”


Claim 2. 
Nguyen does not teach:
Gomaa teaches:
wherein the first absorbent resin is starch grafted polyacrylamide or cellulose grafted polyacrylamide, see [0027] and [0028].

Claim 3. 
Nguyen does not teach:
wherein the second absorbent resin is an acrylic acid-containing terpolymer.  
Gomaa teaches using polyacrylic acid with various copolymers, see [0139] which would create a terpolymer.

Claim 4. 
Nguyen does not teach:
wherein in the case that the second absorbent resin fails to form the first plugging layer after absorbing water, a fourth pad fluid 1comprising 3%-5% by weight of a third absorbent resin is injected to the main fracture to allow a pressure in the main fracture to continuously rise until the first plugging layer is formed, wherein the third absorbent resin is an acryLic acid-containing terpolymer and is larger than the second absorbent resin in particle size.  
Gomaa teaches at [0105]:
At the end of pumping stage, net pressure can again be evaluated and the possibility of running another diversion stage can be evaluated. If the net pressure response is not considered to be significant by the operator, then an additional diversion stage can be pumped into the formation and the net pressure response is evaluated when the diversion stage is beyond the wellbore and in the fracture network. The volume and quantity of the successive diversion stage can be the same as the penultimate diversion stage or can be varied based on the pressure response. The injection rate of the pumped fluid can also be changed once the diversion stage is in the fracture system to affect the pressure response


Claim 5. 
Nguyen does not specifically teach teaches:
wherein in step (3), after the third pad fluid is injected to build up the pressure at the first plugging layer, when the pressure is raised to a fracturing pressure of side walls of the main fracture and then begins to decline, the third pad fluid is continuously injected to extend the first branch fracture.  
 Goma teaches at [0015] and [0083] after the plug or viscous pill has formed [0083] A diagnostic treatment using a step down rate and observance of pressure decline should be 

Claim 6. 
Nguyen teaches:
wherein in step (4), before the first plugging layer is broken to generate the fragment, when the pressure in the main fracture is larger than a preset pressure, a fifth pad fluid comprising an additive is injected to the main fracture to accelerate the breaking of the first plugging layer.  [0081] teaches adding an additive to the treatment fluid to activate a breaker. 
Nguyen does not teach a separate and fifth pad fluid.
Goma teaches a diverter fluid with a breaker, see [0049]. Because Goma teaches separate and distinct stages one of ordinary skill in the art would be able to separate any particular material into a separate stage and add for convenience and to avoid any unwanted chemical interactions.



Nguyen does not teach:
wherein the additive is sodium chloride or ammonium persulfate.
Goma teaches ammonium persulfate as the breaker.

Claim 8:
Nguyen does not teach:
wherein in step (4), after the third fluid is injected to build up the pressure at the second plugging layer, when the pressure is raised to a fracturing pressure of side walls of the main fracture and then begins to decline, the third fluid is injected continuously to extend the second branch fracture.  

Gomaa teaches at [0015] and [0083] after the plug or viscous pill has formed [0083] A diagnostic treatment using a step down rate and observance of pressure decline should be conducted if the formation can sustain a pumping shut down without limiting the desired injection rate upon restarting the injection to obtain these necessary parameters and [0014] “[0014] A method of hydraulically fracturing a subterranean formation penetrated by a well, the method comprising, injecting a fracturing fluid into the formation at a first pressure sufficient to create or enlarge a fracture having a first surface area; injecting into the formation a flow of the diverter fluid, wherein the flow of diverter fluid proceeds from a highly conductive zone to a less conductive zone; and injecting into the formation additional fracturing fluid at a second pressure”.

Claim 9. 
Nguyen does not specifically teach:
further comprising: after step (4), injecting a sixth pad fluid comprising a dissolving agent to the main fracture to dissolve the second plugging layer. 
Gomaa at [0055] teaches a suitable solvent;  Gomaa teaches a diverter fluid with a breaker, see [0049]. Because Gomaa teaches separate and distinct stages one of ordinary skill in the art would be able to separate any particular material into a separate stage and add for convenience and to avoid any unwanted chemical interactions.

Claim 10:
Nguyen does not specifically teach:
wherein the dissolving agent comprises ammonium persulfate and hydrochloric acid.  
Gomaa teaches ammonium persulfate [0050] and hydrochloric acid, [0042]

Claim 11. 
Nguyen teaches:
further comprising: after step (4), injecting a proppant-carrying fluid to pack the main fracture, the first branch fracture and the second branch fracture, see abstract.

Claim 12. 
Nguyen teaches:
further comprising: after step (4), sucking fluids in the main fracture, the first branch fracture and the second branch fracture by a suction machine to perform flowback. [0091] teaches “flow back to wellhead 14”. This would naturally involve some sort of sucking machine.

 				Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Qu et al. US PG PUB 2018/0298272 teaches diversion techniques using superabsorbsorbent polymers after fracturing to create complex fracture networks.
Zhou  et al. US PG PUB 2016/0289541 teaches the use of two different superabsorbent polymers having different rates of absorption for diversion applications. 
Li et al. US PG PUB 2016/0347985 teaches the use of different absorbent polymers for diversion treatments. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would Like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							 
/CHARLES R NOLD/Examiner, Art Unit 3674